Harvey, J.
(concurring specially): I concur in the conclusion reached, but prefer to state my reasons as follows: In these cases we are not dealing with a purchase-money mortgage as that term is defined in R. S. 67-305 and as it is usually used in the books. (41 C. J. 528; 19 R. C. L. 416.) Under the definitions there given the mortgage should be made by the purchaser of the property. But our redemption statute, which controls the cases before us and which is set out in the opinion (R. S. 60-3466) applies to a mortgage “given for the purchase price of any real estate.” It is not limited to a mortgage “given by the purchaser,” as is R. S. 67-305. Therefore, in determining the period of redemption under our redemption statute it is not material whether the mortgage was in fact executed by the vendor or by the purchaser. The only statutory requirement is that it be a mortgage “given for the purchase price” of the real property. The evidence here clearly brings the cases within this statute.